                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

N2 SELECT, LLC, et al.,                           )
                                                  )
          Plaintiffs,                             )
                                                  )
          v.                                      )           No. 4:18-CV-00001-DGK
                                                  )
N2 GLOBAL SOLUTIONS, INC., et al.,                )
                                                  )
          Defendants.                             )

               ORDER DIRECTING ENTRY OF DEFAULT AGAINST DEFENDANT
                            N2 GLOBAL SOLUTIONS, INC.

          On December 6, 2018, the Court noted that no attorney had entered an appearance on

behalf of Defendant corporation N2 Global Solutions, Inc. (“N2 Global”) and that a corporate

defendant could not represent itself. Ackra Direct Mktg. Corp. v. Fingerhut Corp., 86 F.3d 852,

857 (8th Cir. 1996) (“[T]he law does not allow a corporation to proceed pro se.”). The Court

gave Defendant Paul Amelio (who had previously asserted he was representing N2 Global) or

any other appropriately positioned party until January 11, 2019, to obtain representation for the

corporation. The Court cautioned that if an attorney has not entered an appearance on the

corporation’s behalf by that date, the Court would enter an order of default against it.

          That date has come and gone, and no attorney has entered an appearance on N2 Global’s

behalf.

          The Court ORDERS the Clerk of the Court to make an entry of default against Defendant

N2 Global Solutions, Inc.

          IT IS SO ORDERED.

Date: January 28, 2019                            /s/ Greg Kays
                                                  GREG KAYS, JUDGE
                                                  UNITED STATES DISTRICT COURT
